Citation Nr: 1011340	
Decision Date: 03/25/10    Archive Date: 04/07/10

DOCKET NO.  06-12 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel





INTRODUCTION

The appellant served on active duty from November 1956 to 
February 1977.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Oakland, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. 
§ 7107(a)(2).


FINDING OF FACT

Hypertension was manifested during service.


CONCLUSION OF LAW

Hypertension was incurred in service. 38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant seeks compensation for hypertension, which he 
asserts had its onset in service.

Compensation may be awarded for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  Service connection basically means 
that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein. 38 C.F.R. § 
3.303.
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

Cardiovasular-renal disease, to include hypertension, shall 
be considered to have been incurred in or aggravated by 
service although not otherwise established during the period 
of service if manifested to a compensable degree within one 
year following service in a period of war or following 
peacetime service on or after January 1, 1947.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.307(a) (3), 
3.309(a).

Service treatment records reflect that the appellant was 
followed for elevated blood pressure readings during service.  
In March 1971, it was noted that the appellant required 
quarterly blood pressure check for observation of elevated 
blood pressure.  The appellant was recommended for further 
blood pressure evaluation in June 1971.  Blood pressure was 
noted as normal.  Elevated blood pressure was again noted in 
November 1973.

Ten sitting blood pressure checks in November 1973 showed as 
follows:

Date
AM
PM
11/15/1973
126/98
134/84
11/16/1973
138/82
140/90
11/17/1973
132/90
134/88
11/18/1973
116/84
134/90
11/18/1973
138/84
138/84

On service examination in June 1975, blood pressure was 
142/90 and it was noted that "advised blood pressure has 
been taken serially."  A December 1976 blood pressure 
reading was 130/88.  Report of Medical History dated December 
1976 reflects that the appellant reported high or low blood 
pressure; the examiner wrote a comment that the appellant had 
slightly elevated blood pressure noted on his 1973 
examination but that a five day blood pressure check at that 
time proved normal and there was no treatment.  Clinical 
evaluation reflects normal heart and vascular system.

In September 2005, the appellant again requested compensation 
for hypertension and submitted a medical opinion dated 
September 2005 from Dr. G. in support of his claim.

The medical evidence of record reflects an April 1999 
assessment for hypertension, well controlled.  In October 
1999, hypertension was again assessed.  In December 2001, 
hypertension status post 20 pound weight loss likely etiology 
of dizziness was assessed.  In a January 2004 statement from 
the appellant's private physician, Dr. G indicated that he 
had treated the appellant since November 1988 for ongoing 
treatment of chronic medical problems.  Adult onset of 
hypertension was noted.  However, in a September 2005 
statement, Dr. G reported that that he had reviewed copies of 
the appellant's service treatment records and determined that 
these appeared to support his contention that he had 
hypertension prior to the completion of service.

On July 2004 VA examination, the appellant reported that he 
was diagnosed with hypertension in 1970 and has been on 
medication since that time.  By history, he had hypertension 
since the 1970s.  Hypertension was diagnosed.  The examiner 
commented that this preceded his diabetes mellitus and, 
therefore, was not secondary to this.

On VA examination in April 2008, the appellant reported 
having elevated blood pressure since service.  Essential 
hypertension was diagnosed.

The appellant has maintained that his hypertension started in 
service and that he was required quarterly blood pressure 
checks and prescribed a water pill to control his 
hypertension.

In September 2009, a VA examination was performed.  Again, 
hypertension was diagnosed.  The examiner reviewed the 
medical record and conducted an interview of the appellant.  
The examiner concluded that hypertension had its onset in 
service.  His opinion was predicated the fact that several 
blood readings taken in service showed a systolic reading of 
140, and at other times elevated diastolic blood pressure 
readings.  He states:

By definition, hypertension is a systolic 
greater than or equal to 140 and 
diastolic hypertension is greater than 
90.  Thus, going by the systolic or at 
times by the diastolic blood pressure 
readings, he had hypertension while in 
the service.

Analysis

In weighing the evidence of record, the Board finds that the 
evidence warrants service connection for hypertension in view 
of service treatment records showing elevated blood pressure 
readings coupled with the favorable medical opinions of 
record.  While the service treatment records reflect no 
diagnosis for hypertension, these records are replete with 
elevated blood pressure readings which were construed as 
consistent with hypertension by the appellant's private 
physician and more recently a VA examiner.  The Board assigns 
greater probative value to the medical opinions of record.  
This is because they were prepared by skilled professionals 
after examining the appellant and review of the service 
treatment records.  The weight of the evidence supports the 
claim.

The Board observes that, although the VA examiner may have 
applied a definition for hypertension that differs from that 
set out at 38 C.F.R. § 4.104 for hypertension, the VA 
definition at 38 C.F.R. § 4.104 (Diagnostic Code 7001, Note 
(1)).  However, at best, this is a definition of 
hypertension.  Nowhere in the regulation does it state that 
such definition must be met while in-service.  This situation 
is nearly identical to the definition of hearing loss 
disability.  In this regard, the Court has noted if the 
regulation were construed to require retroactively such in-
service examination results before service connection for 
hearing loss disability could be found, serious questions 
would arise.  However, when applied-as it properly must be-to 
the current audiometric reports § 3.385 compels the 
indisputable conclusion that appellant now suffers from 
defective hearing as defined by the VA.  Therefore, the 
provisions of 38 C.F.R. § 3.385 do not serve as a bar to 
service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  As with Ledford, there is no doubt that the 
appellant has hypertension.  Therefore, the provisions of 
38 C.F.R. § 4.104 are met. 

Lastly, the Board notes that determination that the appellant 
did not have hypertension during service and that the current 
hypertension was unrelated to service.  As such, the Board 
shall not engage in a futile exercise and attempt to 
establish that hypertension clearly and unmistakably 
preexisted service, particularly when the elevated pressures 
were determined to be due to other cause.

Accordingly, the claim is granted.

In view of the favorable decision above, a discussion of VA's 
duties under the 


Veterans Claims Assistance Act of 2000 (VCAA) is not 
necessary as any failure on VA's part is rendered moot by the 
grant above.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a).


ORDER

Service connection for hypertension is granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


